Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 1 of 19 PageID #: 10090



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ----------------------------------X
   SPEEDFIT LLC and AUREL A.
   ASTILEAN,

           Plaintiffs,
                                                 MEMORANDUM & ORDER
                                                 13-CV-1276 (KAM)(AKT)
         -against-

   WOODWAY USA, INC.,

          Defendant.
   ----------------------------------X
   MATSUMOTO, United States District Judge:

               Defendant Woodway USA, Inc. (“Woodway” or “defendant”)

   moves to strike the jury demand of plaintiffs Speedfit LLC

   (“Speedfit”) and Aurel A. Astilean (“Astilean”) (collectively,

   “plaintiffs”).     Plaintiffs commenced this litigation against

   defendant in 2013.     After seven years, four pleading amendments,

   extensive discovery, intensive motion practice, and the

   dismissal of all but one of plaintiffs’ claims at summary

   judgment, this case is finally ready for trial.          For the reasons

   discussed below, however, that trial will not be held before a

   jury, but will be conducted by the court.         Plaintiffs’ sole

   remaining cause of action is for unjust enrichment, a claim

   which is traditionally considered to be equitable and, here,

   seeks an equitable remedy.       For the reasons that follow,

   defendant’s motion to strike plaintiffs’ jury demand is granted.
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 2 of 19 PageID #: 10091



                                   BACKGROUND

               Familiarity with the factual and procedural history of

   this matter is assumed, as set forth comprehensively in this

   court’s prior orders concerning this litigation.          See Speedfit

   LLC, et al. v. Woodway USA, Inc., 53 F. Supp. 3d 561 (E.D.N.Y.

   2014) (denying Woodway’s motion to dismiss and motion to

   transfer); Speedfit LLC, et al. v. Woodway USA, Inc., No. 13-CV-

   1276, 2015 WL 6143697 (E.D.N.Y. Oct. 19, 2015) (granting leave

   to file a Third Amended Complaint); Speedfit LLC, et al. v.

   Woodway USA, Inc., 226 F. Supp. 3d 149 (E.D.N.Y. 2016) (granting

   in part and denying in part Woodway’s motion to dismiss Third

   Amended Complaint); Speedfit LLC, et al. v. Woodway USA, Inc.,

   No. 13CV1276KAMAKT, 2020 WL 108646 (E.D.N.Y. Jan. 9, 2020)

   (“Summary Judgment Order”) (granting in part and denying in part

   Woodway’s motion for summary judgment and denying plaintiffs’

   motion for summary judgment).       The court recounts only those

   facts pertinent to the disposition of the instant motion.

               Speedfit, co-founded by plaintiff Aurel Astilean, is a

   New York-based company that develops fitness programs and

   equipment.    (ECF No. 150, Supplemental Complaint (“Supp.

   Compl.”) ¶¶ 8-9.)     Defendant Woodway is a Wisconsin-based

   corporation that designs, manufactures, and sells fitness and

   exercise products, including non-motorized treadmills with a

   curved running surface.      (Id. ¶ 10.)

                                        2
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 3 of 19 PageID #: 10092



               Plaintiffs filed the operative Supplemental Complaint

   on February 10, 2017, alleging claims of patent infringement,

   breach of contract, unjust enrichment, and constructive trust.

   (See generally Supp. Compl.)       Plaintiffs designated “Jury Trial

   Demanded” on the cover page of their pleading.          (Id.)   The

   Supplemental Complaint alleges that Astilean disclosed the

   prototype of a curved, non-motorized treadmill (“Wooden

   Prototype”) to Woodway in December 2008, one month after

   Astilean filed a provisional patent application to protect his

   treadmill invention.      (Id. ¶¶ 40-41.)     After meeting with

   Douglas Bayerlein, Woodway’s president, to discuss the treadmill

   prototype, Astilean worked with a Woodway engineer, Nicholas

   Oblamski, to build a model of the treadmill for a tradeshow.

   (Id. ¶¶ 19, 41.)     According to plaintiffs, Woodway subsequently

   misappropriated plaintiffs’ unique concept, design, and patent

   rights by filing its own patent application for a curved, non-

   motorized treadmill, and by selling it under the tradename

   “Curve.”     (Id. ¶¶ 2, 39.)    Plaintiffs allege that Woodway’s

   income from Curve sales constitutes unjust enrichment.            (Id. ¶¶

   7, 72-74.)     The Supplemental Complaint seeks “money damages” in

   excess of $20,000,000, corresponding to Woodway’s “receipt of

   proceeds of the sale of the Curve . . . .”         (Id. ¶ 73, Prayer

   for Relief ¶ 2.)



                                        3
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 4 of 19 PageID #: 10093



               On January 9, 2020, the court issued a Memorandum and

   Order granting in part, and denying in part, the parties’ cross-

   motions for summary judgment. (See generally Summary Judgment

   Order, 2020 WL 108646.)      In pertinent part, the Summary Judgment

   Order granted defendant’s motion for summary judgment and

   dismissed plaintiffs’ patent infringement, breach of contract,

   and constructive trust claims.       (Id.)    The court determined,

   however, that genuine disputes of material fact existed with

   respect to plaintiffs’ unjust enrichment claim, and denied both

   parties’ motions for summary judgment on unjust enrichment.

   (Id. at *21-23.)

               On January 16, 2020, Woodway filed a letter with the

   court seeking a pre-motion conference for its anticipated motion

   to strike plaintiffs’ jury demand.        (ECF No. 317.)     Following

   the pre-motion conference, the court issued an order on January

   22, 2020, instructing the parties to simultaneously brief the

   following issues: (1) whether striking plaintiffs’ jury demand

   or impaneling a jury would constitute reversible error; and (2)

   the impact, if any, of plaintiffs potentially moving to amend

   their pleading at trial with the addition of legal claims,

   pursuant to Federal Rule of Civil Procedure 15(b).           (Dkt. Order

   dated Jan. 22, 2020.)      The parties filed their briefs on

   February 5, 2020.



                                        4
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 5 of 19 PageID #: 10094



               Defendant’s core contention is that plaintiffs do not

   have a right to a jury trial because their sole surviving unjust

   enrichment claim is equitable in nature, as is the disgorgement

   remedy it seeks.     (See ECF No. 328, Def.’s Mot.)       Plaintiffs

   maintain they are entitled to a trial by jury for the following

   reasons: (1) plaintiffs’ sought-after money judgment makes their

   unjust enrichment claim, in essence, a legal, rather than

   equitable claim; (2) the unjust enrichment claim is synonymous

   with quantum meruit and “money had and received” causes of

   action, both legal claims warranting a jury trial; and (3) the

   court must refrain from striking plaintiffs’ jury demand because

   plaintiffs may yet move to amend the Supplemental Complaint at

   trial by asserting a claim for misappropriation of trade

   secrets, a claim at law that ordinarily is decided by a jury.

   (ECF No. 329, Pls.’ Opp.)

                                 LEGAL STANDARD

               The right to a jury trial stems from the Seventh

   Amendment to the Constitution, which states:

               In Suits at common law, where the value in controversy
               shall exceed twenty dollars, the right of trial by
               jury shall be preserved, and no fact tried by jury,
               shall be otherwise reexamined in any Court of the
               United States, than according to the rules of the
               common law.

   U.S. Const. amend. VII.      Federal Rule of Civil Procedure 38(a)

   guarantees that “[t]he right of trial by jury as declared by the


                                        5
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 6 of 19 PageID #: 10095



   Seventh Amendment to the Constitution or as given by a statute

   of the United States shall be preserved to the parties

   inviolate.”    Fed. R. Civ. P. 38(a).      “In doubtful cases, a court

   should favor the party seeking a jury trial.”          Prudential Oil

   Corp. v. Phillips Petroleum Co., 392 F. Supp. 1018, 1022

   (S.D.N.Y. 1975).     On the other hand, inappropriately denying a

   motion to strike a jury demand constitutes reversible error.

   Sullivan v. LTV Aerospace & Def. Co., 82 F.3d 1251, 1258–59 (2d

   Cir. 1996), abrogated on other grounds, McCauley v. First Unum

   Life Ins. Co., 551 F.3d 126 (2d Cir. 2008) (reversing district

   court’s denial of defendants’ motion to strike the jury demand).

               Unjust enrichment does not arise under any federal

   statute, so the dispositive question is whether the Seventh

   Amendment preserves a right to trial by jury on a claim of

   unjust enrichment.       This question turns on a two-pronged

   inquiry established by the Supreme Court to determine whether a

   given action is legal or equitable in nature.          The court must

   first consider the nature of the issues raised in the action.

   See Chauffeurs, Teamsters, and Helpers, Local No. 391 v. Terry,

   494 U.S. 558, 565 (1990); Tull v. United States, 481 U.S. 412,

   417–18 (1987).     Here, the court compares the asserted claim with

   the “18th-century actions brought in the courts of England prior

   to the merger of the courts of law and equity.”          Terry, 494 U.S.

   at 565 (quoting Tull, 481 U.S. at 417)).         At the second step,

                                        6
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 7 of 19 PageID #: 10096



   the court considers if the remedy sought by the plaintiff is

   legal or equitable in nature.       See Terry, 494 U.S. at 565.       In

   sum, a plaintiff is entitled to a jury if his claims “involve

   rights and remedies of the sort traditionally enforced in an

   action at law, rather than in an action in equity.”           S.E.C. v.

   Commonwealth Chem. Secs., Inc., 574 F.2d 90, 95 (2d Cir. 1978).

   The second question, concerning the available remedy, is more

   important to the analysis than the first question.           See Terry,

   494 U.S. at 565.     In addition, “[p]laintiffs’ characterization

   of the remedy sought is not necessarily controlling . . . .”

   Brown v. Sandimo Materials, 250 F.3d 120, 126 (2d Cir. 2001)

   (citing Dairy Queen, Inc. v. Wood, 369 U.S. 469, 477–78 (1962)

   (“[W]e think it plain that [plaintiffs’] claim for a money

   judgment is a claim wholly legal in its nature however the

   complaint is construed . . . . [T]he constitutional right to a

   trial by jury cannot be made to depend upon the choice of words

   used in the pleadings.”)).

                                   DISCUSSION

    I.   Plaintiffs Are Not Entitled to a Jury Trial

               Plaintiffs’ unjust enrichment claim is not entitled to

   be tried before a jury under the Seventh Amendment.           As a

   preliminary matter, plaintiffs’ underlying theory of the case

   and request relief are worth reviewing.         The court previously

   distilled plaintiffs’ claim as follows:

                                        7
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 8 of 19 PageID #: 10097



               Astilean and Speedfit disclosed a wooden prototype of
               a curved, non-motorized treadmill [] to Woodway’s CEO
               Doug Bayerlein in 2008; Bayerlein and his team at
               Woodway then relied on Astilean’s input and know-how
               to develop the Speedboard 2; the Speedboard 2
               ultimately became the Curve, part of the Woodway
               Legacy Treadmill product line; the Curve and other
               Woodway Legacy Treadmills, which were developed, at
               least in part, using Astilean’s contribution of time,
               technical knowledge, and effort, were sold in the
               market and resulted in profits for Woodway; Astilean
               and Speedfit, however, did not receive any portion of
               these profits.

   Summary Judgment Order, 2020 WL 108646, at *23.          (See also ECF

   No. 268-1, Plaintiffs’ Memorandum of Law in Support of

   Plaintiffs’ Motion for Summary Judgment (“Pls.’ MSJ”) 15

   (“[A]bsent the theft by Defendant of the Speedboard 2/Curve

   (based on the wooden prototype), Woodway would never have sold a

   single non-motorized treadmill with curved running surface and

   would never have generated the revenue it received from its sale

   of the Speedboard 2/Curve.”).)       Plaintiffs have made clear that

   they are seeking restitution and asking the court to “disgorge

   the gross profits [Woodway] received from the sales of the

   Speedboard 2/Curve . . . .”       (Pls.’ MSJ 13; id. 12); see also

   Golden Pac. Bancorp v. F.D.I.C., No. 95 CIV. 9281 (NRB), 2002 WL

   31875395, at *15 (S.D.N.Y. Dec. 26, 2002), aff'd, 375 F.3d 196

   (2d Cir. 2004) (“In a claim for restitution, the plaintiff seeks

   the return or restoration of whatever the defendant gained due

   to the wrongful action.”) (quoting Dobbs, Law of Remedies, §

   4.1(1), at 551 (2d ed. 1993)).       In other words, the $20,000,000

                                        8
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 9 of 19 PageID #: 10098



   judgment plaintiffs seek represents disgorgement of Woodway’s

   gain, not compensation for plaintiffs’ pecuniary injury.            (See

   Supp. Compl. ¶ 73.)

               Applying the analysis mandated by the Supreme Court,

   the court first finds that plaintiffs’ action for unjust

   enrichment is equitable in nature.        Under New York law, which

   applies in this case, an action to recover under a theory of

   unjust enrichment is “based on the equitable principles that a

   person shall not be allowed to enrich himself unjustly at the

   expense of another.”      Banco Popular N. Am. v. Lieberman, 75

   A.D.3d 460, 463 (N.Y. App. Div. 1st Dep’t 2010) (citation

   omitted)); IDT Corp. v. Morgan Stanley Dean Witter & Co., 907

   N.E.2d 268, 274 (N.Y. 2009) (“[Unjust enrichment] is an

   obligation imposed by equity to prevent injustice . . . .”).

   “Restitution is the traditional remedy employed for unjust

   enrichment claims.”      Golden Pac. Bancorp, 2002 WL 31875395, at

   *15 (citing Sandimo Materials, 250 F.3d at 126).          Plaintiffs,

   surely cognizant of these well-established principles, have in

   the past readily acknowledged that unjust enrichment is “an

   equitable remedy.”     (Pls.’ MSJ 12.)     The court finds, as the

   Second Circuit has held, that unjust enrichment is an equitable

   cause of action and does not confer entitlement to a jury trial.

   Commonwealth Chem. Secs., 574 F.2d at 95–96; Emmpressa Cubana



                                        9
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 10 of 19 PageID #: 10099



   Del Tabaco v. Culbro Corp., 123 F. Supp. 2d 203, 206 (S.D.N.Y.

   2000).

               Nonetheless, the Supreme Court mandates consideration

   of whether the remedy plaintiffs seek is equitable, regardless

   of the cause of action.       Plaintiffs’ central contention is that

   their request for money damages sounds in law and thus entitles

   them to a trial by jury.       (See generally Pls.’ Mot.)       “Claims

   for money damages, though ordinarily sounding in law, are

   equitable if they are restitutionary, ‘as in actions for

   disgorgement of . . . money wrongfully held.’”           Shamrock Power

   Sales, LLC v. Scherer, No. 12CV8959KMKJCM, 2016 WL 6102370, at

   *6 (S.D.N.Y. Oct. 18, 2016) (citing Terry, 494 U.S. at 570-71

   (alteration and internal quotation marks omitted)); see Resner

   v. Arc Mills, Inc., No. 95 CIV. 2924 (JSM), 1996 WL 554571, at

   *1 (S.D.N.Y. Sept. 30, 1996) (“[Plaintiffs] incorrectly presume

   that any award of monetary relief constitutes legal relief.”)

   (citing Curtis v. Loether, 415 U.S. 189, 196 (1987)).

   Plaintiffs unambiguously seek disgorgement of Woodway’s profits

   for sales of the Curve treadmill, allegedly earned by the

   wrongful misappropriation of Astilean’s concept.           Disgorgement

   has repeatedly been characterized as an equitable remedy by

   courts in the Second Circuit.        See Webb v. RLR Assocs., Ltd.,

   No. 03 CIV. 4275 (HB), 2004 WL 555699, at *2 (S.D.N.Y. Mar. 19,

   2004) (“Since [plaintiff] . . . seeks the disgorgement of

                                        10
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 11 of 19 PageID #: 10100



   profits, the monetary damage claimed is equitable in nature, and

   therefore does not entitle [plaintiff] to a jury trial.”); Swan

   Brewery Co. v. United States Tr. Co. of N.Y., 143 F.R.D. 36, 41

   (S.D.N.Y. 1992) (holding that relief was restitutionary because

   the plaintiff “[sought] the return of the retained portion of

   the [o]verpayment”); Standard Metals Corp. v. Tomlin, 1982 WL

   1300, at *4 (S.D.N.Y. Apr. 14, 1982) (“Disgorgement of the

   profits in an action brought to enjoin violations of the

   securities laws” is not a “remedy which entitles [plaintiff] to

   a jury trial.”).      At bottom, plaintiffs request for “the return

   or restoration of whatever the defendant gained due to [its]

   wrongful action,” is the essence of restitution.            Dobbs, Law of

   Remedies, § 4.1(1), at 551; see also RESTITUTION, Black’s Law

   Dictionary (11th ed. 2019) (“Return or restoration of some

   specific thing to its rightful owner or status.”).1            Accordingly,


   1
         Plaintiffs have not articulated any theory of compensatory damages in
   connection with their unjust enrichment claim, such that their action would
   attain legal, rather than equitable, status. Cf. Design Strategies, Inc. v.
   Davis, 367 F. Supp. 2d 630, 642–43 (S.D.N.Y. 2005), aff’d sub nom. Design
   Strategy, Inc. v. Davis, 469 F.3d 284 (2d Cir. 2006) (“[A] jury trial was
   warranted in this case to the extent that Design's remaining claims sought
   compensation in the form of damages under the legal remedy of lost
   profits.”). In any event, plaintiffs are now foreclosed from advancing a
   legal claim of compensatory or pecuniary damages. On January 9, 2020, the
   court granted defendant’s motion in limine to preclude evidence of Speedfit’s
   lost profits and sales margins, which would presumably buttress any theory of
   compensatory damages. See Speedfit LLC v. Woodway USA, Inc., No.
   13CV1276KAMAKT, 2020 WL 130423, at *3-6 (E.D.N.Y. Jan. 9, 2020) (“Motion in
   Limine Order”) (precluding evidence based on failure to timely produce
   records or identify expert supporting a theory of unjust enrichment damages
   based on Speedfit’s lost profits and margins).


                                        11
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 12 of 19 PageID #: 10101



   plaintiffs seek an equitable remedy, and therefore, are not

   entitled to a jury trial.

   II.   Plaintiffs’ Remaining Arguments Are Unavailing

               Plaintiffs’ remaining arguments are essentially futile

   efforts to retroactively change their pleading or recant on-the-

   record statements that undermine their attempt to salvage a jury

   trial.     These contentions are ultimately unavailing.

               In the main, plaintiffs assert that “[a]lthough

   labeled as ‘unjust enrichment’ the remining [sic] claim herein

   is identical to a claim for money had and received and quantum

   meruit.”    (Pls.’ Opp. 4.)     As an initial matter, a claim for

   quantum meruit is not identical to unjust enrichment.            Simmons

   v. Omohundro, No. 05 CIV. 4482 TPG, 2011 WL 1157454, at *1

   (S.D.N.Y. Mar. 28, 2011) (“[U]njust enrichment is, by

   definition, different from quantum meruit.          As the court

   explained to the jury, the focus of an unjust enrichment claim

   is on the benefits received by a defendant, whereas the focus of

   a quantum meruit cause of action is on the services performed by

   the plaintiff.”).      Less than a year ago, plaintiffs seemed aware

   that their unjust enrichment claim was distinct from quantum

   meruit when they expressly stated that they are not advancing a

   quantum meruit claim.        (ECF No. 280, Memorandum of Law in

   Opposition to Defendant's Motion for Summary Judgment, 8


                                        12
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 13 of 19 PageID #: 10102



   (“Plaintiffs do not have a claim for quantum meruit in this

   action.”).)     Now, plaintiffs wish to reverse course and

   retroactively revise their pleading to suit their momentary

   needs.

               Leaving aside plaintiffs’ blatant about-face,

   plaintiffs cannot establish a quantum meruit claim at this

   juncture.     Although unjust enrichment is an element of quantum

   meruit, to prevail on quantum meruit claim, plaintiffs must also

   establish “(1) that goods were provided or services performed in

   good faith; (2) that the person to whom the services or goods

   were rendered accepted them; (3) that the provider expected to

   be compensated for the goods or services; and (4) the reasonable

   value of the goods or services provided.”          Fercus, S.R.L. v.

   Palazzo, No. 98 CIV. 7728 (NRB), 2000 WL 1118925, at *5

   (S.D.N.Y. Aug. 8, 2000).       As defendant correctly notes,

   plaintiffs have produced no fact or expert discovery regarding

   the reasonable value of goods or services provided by plaintiffs

   to Woodway, plaintiffs’ expert did not offer an opinion

   regarding the value of goods or services plaintiffs provided,

   and plaintiffs did not disclose any witnesses competent to

   testify on the matter.       (See Def.’s Mot. 7.)     And, assuming

   arguendo that plaintiffs could advance a viable claim for

   quantum meruit, their theory of recovery would still lie in



                                        13
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 14 of 19 PageID #: 10103



   restitution, an equitable remedy that does not entitle

   plaintiffs to a jury trial.

               Likewise, plaintiffs’ assertion that their unjust

   enrichment claim is actually a “money had and received” action

   in disguise, is both plainly transparent, and borderline

   frivolous.     Under New York law, a claim for money had and

   received requires that “(1) defendant received money belonging

   to the plaintiff; (2) defendant benefitted from the receipt of

   money; and (3) under principles of equity and good conscience,

   defendant should not be permitted to keep the money.”            Aaron

   Ferer & Sons Ltd. v. Chase Manhattan Bank, Nat. Ass’n, 731 F.2d

   112, 125 (2d Cir. 1984) (citing Miller v. Schloss, 218 N.Y. 400,

   407, 113 N.E. 337 (N.Y. 1916)); see also A.I.A. Holdings, S.A.

   v. Lehman Bros., Inc., 97 Civ. 4978, 1999 WL 47223, at *5

   (S.D.N.Y. Feb. 3, 1999).       A cause of action for money had and

   received is admittedly similar to a cause of action for unjust

   enrichment: “the essence . . . is that one party has received

   money or a benefit at the expense of another.”           Gargano v.

   Morey, 165 A.D.3d 889, 891 (N.Y. App. Div. 2d Dep’t 2018).

   Unlike unjust enrichment, however, money had and received is

   typically considered a legal claim, and therefore, requires a

   trial by jury.     Accord Granfinanciera, S.A. v. Nordberg, 492

   U.S. 33, 43 (1989) (recognizing that actions for “money had and

   received” are traditionally legal actions requiring trial by

                                        14
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 15 of 19 PageID #: 10104



   jury); Onanuga v. Pfizer, Inc., 369 F. Supp. 2d 491, 501

   (S.D.N.Y. 2005).

               Plaintiffs’ eleventh-hour money had and received claim

   lacks a crucial element, however: money.          Plaintiffs have not

   once alleged or stated that defendant obtained money or property

   in which plaintiffs held a “possessory interest.”           See Fernbach,

   LLC v. Capital & Guarantee Inc., No. 08CIV1265(SHS), 2009 WL

   2474691, at *5 (S.D.N.Y. Aug. 12, 2009) (internal citations

   omitted).    “Traditionally, the remedy for money had and received

   is available ‘if one [] has obtained money from another, through

   the medium of oppression, imposition, extortion, or deceit, or

   by the commission of a trespass.’”         Panix Promotions, Ltd. v.

   Lewis, No. 01 Civ. 2709, 2002 WL 122302, at *2 (S.D.N.Y. Jan.

   22, 2002) (quoting Miller, 218 N.Y. at 408) (emphasis added);

   Parsa v. State, 474 N.E.2d 235, 238 (N.Y. 1984) (citing examples

   of actions for money had and received, including “where

   plaintiff has paid money by mistake, money has been collected

   for an illegal tax or assessment, or property is erroneously

   taken or withheld by a public official.”) (emphasis added).

   Rather, plaintiffs claim that Woodway was conferred the benefit

   of Astilean’s technical know-how, which Woodway used to

   manufacture treadmills under its own name and for its own

   profit, to Astilean and Speedfit’s exclusion. In short,



                                        15
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 16 of 19 PageID #: 10105



   plaintiffs fail in attempting to conflate unjust enrichment, an

   equitable claim, with money had and received, a legal claim.

               Finally, plaintiffs insist the court may not try this

   case without a jury given the prospect that plaintiffs might

   move for leave to amend their pleading to add a claim for trade

   secret misappropriation, a claim at law which would presumably

   entitle them to a jury trial.        (Pls.’ Opp. 7-8.)     Plaintiffs’

   opposition does not cite any authority suggesting a court must

   refrain from striking a jury demand based on the mere

   possibility of a pleading amendment to add a legal claim.

   Indeed, an exception allowing plaintiffs to salvage their jury

   demand by raising the prospect of a pleading amendment at trial

   would likely swallow the rule.        The court will not empanel a

   jury on these grounds.

               Moreover, plaintiffs’ probability of success in adding

   a trade secret claim is dubious.          The court previously decided

   not to foreclose plaintiffs’ opportunity to move for an

   amendment at trial, but also clarified that it was highly

   unlikely to permit additional discovery or witnesses, five years

   after the close of discovery, to prove a trade secret

   misappropriation claim.       Motion in Limine Order, 2020 WL 130423,

   at *8-10.    Without the benefit of additional discovery, expert

   opinions, or witnesses, it is questionable whether plaintiffs

   can successfully overcome their burden of showing that such a
                                        16
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 17 of 19 PageID #: 10106



   pleading amendment is not futile.         Cf. Johnson v. City of New

   York, No. 16-CV-6426(KAM)(VMS), 2018 WL 5282874, at *4 (E.D.N.Y.

   Oct. 24, 2018) (“A party seeking leave to amend under Rule 15

   must establish that amendment is not futile . . . .”) (citations

   and internal quotation marks omitted).         For example, to prevail

   on a claim for trade secret misappropriation under New York law,

   plaintiffs must establish that the information Astilean conveyed

   to Woodway was a trade secret, and that plaintiffs made efforts

   to guard the secrecy of Astilean’s idea from the public.            See

   Faiveley Transport Malmo AB v. Wabtec Corp., 559 F.3d 110, 117

   (2d Cir. 2009).     If the record to date lacks evidence probative

   of these elements, plaintiffs are now essentially precluded from

   adducing the requisite supplemental evidence to establish a

   claim for misappropriation of trade secrets.          See Motion in

   Limine Order, 2020 WL 130423, at *9 (“[P]laintiffs almost

   certainly will not be able to demonstrate ‘good cause’ to reopen

   discovery pursuant to Rule 16(b) of the Federal Rules of Civil

   Procedure.”).     Plaintiffs also have not served an expert report

   detailing what damages they would seek under a trade secret

   claim, or articulated any theory of damages—other than

   disgorgement—as a remedy for misappropriation.           Thus, even if

   the court were to permit an amendment of the Supplemental

   Complaint at trial, plaintiffs would still not be entitled to a

   jury trial.     See Tex. Advanced Optoelectronic Sols., Inc. v.

                                        17
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 18 of 19 PageID #: 10107



   Renesas Elec. Am., Inc., 895 F.3d 1304, 1318–26 (Fed. Cir. 2018)

   (plaintiff had no right to jury decision on its request for

   disgorgement of defendant’s profits as remedy for trade secret

   misappropriation).      Although the court will not deprive

   plaintiffs their right to move to amend the pleading at trial,

   the court will not empanel a jury based on a proposed pleading

   amendment of questionable merit.

  III.   The Court Declines to Empanel an Advisory Jury

               The court’s power to empanel an advisory jury,

   pursuant to Rule 39(c) of Federal Rules, “is entirely

   discretionary.”     NAACP v. Acusport Corp., 226 F. Supp. 2d 391,

   398 (E.D.N.Y. 2002) (citing Glanzman v. Schaffer, 252 F.2d 333,

   334 (2d Cir. 1958)); 9 Wright & Miller, Fed. Prac. & Proc. Civ.

   § 2335 (3d ed.) (“[T]he case law is abundantly clear: it is

   completely discretionary with the trial judge whether or not to

   use an advisory jury under Rule 39(c), and the district court's

   exercise of this discretion is not reviewable.”) (footnotes

   omitted).    “Courts may empanel an advisory jury in order to

   maximize efficiency and convenience.”         Starr Int’l Co. v. Am.

   Int’l Grp., Inc., 623 F. Supp. 2d 497, 502 (S.D.N.Y. 2009).

               The court opts not to empanel an advisory jury for

   three reasons.     First, plaintiffs have not asked or advocated

   for one.    Second, the complicated facts of the case, and its


                                        18
Case 2:13-cv-01276-KAM-AKT Document 342 Filed 06/08/20 Page 19 of 19 PageID #: 10108



   intricate procedural history, would be very difficult for a jury

   to absorb, and the court does not see how an advisory jury would

   assist the court in its own fact-finding obligations.            Third,

   the court cannot ignore present circumstances.           The potential

   health risks caused by the ongoing COVID-19 pandemic strongly

   militate against the empanelling of a jury for mere advisory

   purposes, especially where, as here, plaintiffs’ Constitutional

   rights are not implicated.

                                    CONCLUSION

               For the reasons set forth above, defendant’s motion to

   strike plaintiffs’ jury demand is GRANTED.          In addition, the

   court declines to empanel an advisory jury.



   SO ORDERED.

   Dated: Brooklyn, New York
          June 8, 2020


                                                      /s/
                                             KIYO A. MATSUMOTO
                                             United States District Judge
                                             Eastern District of New York




                                        19
